      Case 1:21-cv-00182-DAD-JLT Document 7 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KODA ALSHAWN COATS,                              No. 1:21-cv-00182-NONE-JLT (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13            v.                                       PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14    WILLIAM BARR,                                    TO ASSIGN DISTRICT JUDGE FOR
                                                       PURPOSE OF CLOSING CASE AND THEN
15                       Respondent.                   TO CLOSE CASE; AND FINDING NO
                                                       CERTIFICATE OF APPEALABILITY TO BE
16                                                     REQUIRED
17                                                     (Doc. Nos. 1, 5)
18

19          Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2241 in which he challenges the calculation of his sentence

21   and the release date set by the U.S. Bureau of Prisons.

22          On February 18, 2021, the assigned magistrate judge issued findings and

23   recommendations recommending that the petition be dismissed due to petitioner’s failure to

24   exhaust administrative remedies. (Doc. No. 5 (finding petitioner submitted a request for

25   administrative remedy, which was denied, but did not file an appeal of the denial.) These

26   findings and recommendations were served upon all parties and contained notice that any

27   objections were to be filed within twenty-one (21) days from the date of service of that order. To

28   date, no party has filed objections.
                                                       1
      Case 1:21-cv-00182-DAD-JLT Document 7 Filed 04/15/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 3   court concludes that the magistrate judge’s findings and recommendations are supported by the

 4   record and proper analysis.

 5          The plain language of 28 U.S.C. § 2253(c)(1) does not require a certificate of

 6   appealability because this is an appeal from an order denying a petition for writ of habeas corpus

 7   pursuant to 28 U.S.C. § 2241, not a final order in a habeas proceeding in which the detention

 8   complained of arises out of process issued by a State court. Forde v. U.S. Parole Comm’n, 114

 9   F.3d 878 (9th Cir. 1997); see also Ojo v. INS, 106 F.3d 680, 681–82 (5th Cir. 1997); Bradshaw v.

10   Story, 86 F.3d 164, 166 (10th Cir. 1996).

11          Accordingly, the court orders as follows:

12          1.      The findings and recommendations, filed February 18, 2021 (Doc. No. 5), are

13                  adopted in full;

14          2.      The petition for writ of habeas corpus is dismissed;

15          3.      The clerk of court is directed to assign a district judge to this case for the purpose

16                  of closing the case and then to enter judgment and close the case; and

17          4.      No certificate of appealability is required.

18   IT IS SO ORDERED.
19
        Dated:     April 15, 2021
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
